There was some dispute between the counsel, whether a supplemental statement at the foot of the case as stated and signed by the counsel for plaintiff and defendant, was a part of the case for this Court. The supplemental statement is not signed by either counsel and, therefore, unless it had been agreed to be a part of the case, we can decide the case only on the signed statement and the record.
The action was instituted, doubtless, under the Rev. Code, ch. 17, § 7, which was improvidently brought forward in Bat. Rev. ch. 16, § 10, as the existing law, and thus misled the plaintiff. But, by the Const., Art. IV. § 33, Justices of *Page 10 
the Peace are excluded from all jurisdiction of actions founded in tort. This action belonging to that class, the Justice had no jurisdiction.Bullinger v. Marshall, 70 N.C. 520; Heptinstall v. Rue, 75 N.C. 78. It can be a matter of little consequence to the plaintiff, whether the appeal is dismissed for want of a case stated in due time, as is insisted upon by him, or whether the judgment is reversed upon the question of jurisdiction, as is insisted upon by the defendant. If not appealed from, even the judgment of the Justice was still a nullity and could not have been enforced against the defendant.
There is error.
PER CURIAM.                              Venire de novo.